Hill, C. J.
1. This court and the Supreme Court have repeatedly held that the pendency of a former- indictment, charging the same offense against the accused as that set out in the indictment upon which he is to be tried, affords no grounds for plea in abatement. Cabaniss v. State, 8 Ga. App. 129 (68 S. E. 849).
2. Where several indictments for the same offense are pending against the same person,-it is immaterial upon which he is first tried. Whenever he has been acquitted or convicted on any one of them, he can plead such acquittal or conviction in bar of other prosecutions on the indictments. Gray v. State, 6 Ga. App. 428 (65 S. E. 191).
3. There is no such plea to an indictment as pendency of a former indictment, or autrefois arraign. Doyal v. State, 70 Ga. 134.
4. An indictment can be legally returned in the superior court against a person charging him with the same offense covered by an accusation pending in the city court, and vice versa. A trial and conviction or acquittal on the indictment would bar a subsequent trial on the accusation, and vice versa; and in either case the State would have the right to nol. pros, or abandon either the indictment or the accusation. Hudson v. State, 91 Ga. 553 (18 S. E. 432). Judgment affirmed.